Appeal by the defendant from three judgments of the Supreme Court, Queens County (Fisher, J.), all rendered January 14, 1994, convicting him of robbery in the third degree and assault in the second degree under Indictment No. 967/93, robbery in the first degree and robbery in the third degree under Indictment No. 973/93, and robbery in the third degree under Indictment No. 1097/93, upon jury verdicts, and imposing sentences.
Ordered that the judgments are affirmed.
The defendant’s challenges to the prosecutor’s summation are unpreserved for appellate review. In any event, while some of the prosecutor’s comments were improper, they do not warrant reversal in light of the overwhelming evidence of the defendant’s guilt (see, People v Lamour, 203 AD2d 388).
The record does not support the defendant’s contention that the trial court imposed consecutive sentences because it mistakenly believed it was required to do so (compare, People v Crosby, 221 AD2d 357). Finally, the defendant’s sentences were not excessive (see, People v Suitte, 90 AD2d 80). Thompson, J. P., Joy, Altman and Hart, JJ., concur.